Citation Nr: 1200638	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-36 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Byron Simpson, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1979 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran's file has been transferred to the RO in Nashville, Tennessee.

In August 2011, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

At his August 2011 hearing, the Veteran testified that both of his knees suffered wear and tear in service due to frequently climbing stairs and ladders.  He testified that he injured his right knee in service while playing football in November or December 1984.  He stated that after this injury, he wore an immobilizing cast for his right knee for six to seven weeks, then participated in physical therapy for a year to a year and half.  He testified that the pain in his right knee never went away following the football injury, and that he developed pain in his left knee due to having to climb ladders frequently while serving shipboard.  He further testified that his pain in both knees is the same now as it was in service, that such pain has continued to worsen since service, and that he has been consistently taking Ibuprofen for his knee pain beginning in service to the present day.

Prior attempts to obtain the Veteran's complete service treatment records have been unsuccessful.  In July 2009, the National Personnel Records Center responded that the request sent under PIES Code 13 did not produce any records, and to try PIES Code 31 if another request is made.  A new request for the Veteran's service treatment records should be sent to the National Personnel Records Center under PIES Code 31.

The evidence of record reflects that the Veteran first complained of bilateral knee pain in November 2001, as documented by a VA treatment record.  Subsequent VA treatment records reflect the Veteran's ongoing complaints of pain in both knees due to bilateral chondromalacia patella, with the Veteran consistently reporting to his VA treatment providers that this condition began during his military service.

The Veteran has reported that he received treatment for his knees from his private family doctor (Dr. Spangler) in addition to VA treatment beginning in 1989.  All available treatment records must be obtained.

The Veteran should be scheduled for a VA joints examination to obtain an opinion regarding the relationship between his current bilateral knee disability and his military service.  The examiner is to accept as fact the Veteran's testimony of his bilateral knee injuries in service.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send a new request for the Veteran's service treatment records to the National Personnel Records Center under PIES Code 31, and associate such records with the claim file.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

2.  Obtain all available treatment records from the VA Health Care Systems in El Paso, Texas, and Nashville, Tennessee, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

3.  Request a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, from the Veteran for Dr. Spangler.  Upon receipt of such, take appropriate action to contact Dr. Spangler and obtain all available records related to treatment of the Veteran.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

4.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral knee disability is related to any incident of his military service.  The examiner is to accept as fact the Veteran's testimony of his bilateral knee injuries in service.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

